Title: From Thomas Jefferson to Richard Henry Lee, 29 November 1825
From: Jefferson, Thomas
To: Lee, Richard Henry

Monticello
Nov. 29. 25.I thank you, Sir, for the copy you have been so kind as to send me of the life of R. H. Lee. I shall read it with great pleasure for a dictum of Virgil’ s taught us long ago the truth that ‘juvet renovare dolores.’ altho’ the times were trying, we look back to them with satisfaction. your grandfather was a great   man, and acted a great part in those awful scenes, and he is  fortunate in having a descendent capable of making known his merits to the generns which will feel their benefits. you have set too an excellent example in depositing his valuable correspondences with the A. Ph. society. it is most important that this example should be generally followed; for the true history of the revoln, it’s secret springs  private passions, their influence and effect on the public transactions can never be truly known until those hoards of private correspdnce be given to the public. with my thanks be pleased to accept the assurance of my great esteem & respectTh: J.